In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and newly added claims 34-41 in the reply filed on May 08, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 04, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because he abstract should be within the range of 50 to 150 words in length.  
 	Correction is required.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, there is insufficient antecedent basis for the limitations “the base map element data” (line 9), “the update element data” (lines 9-10). If “the base map element data”, and “the update element data” are amended to a base map element data, and an update element data, then it is not understood how those data could be processed. It is not clear “update element data” (line 12) different from or the same as that of recited previously. It is not clear which data referred to “corresponding updated map data” (line 12).
 	In claim 6, there is insufficient antecedent basis for the limitations “the front end subsystem” (lines 7-8), “the work environment” (line 15), “the ambient electromagnetic signal” (two term in lines 17-18), and “the buried conductor” (line 20). Furthermore, a limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Should “may be or” (line 12) be deleted? Is “a processing element” (line 16) different from or the same that of recited previously in 
 	In claim 7, there is insufficient antecedent basis for the limitations “the signal tracking element” (lines 5-6), “the tracked distance measuring device” (lines 7-8), and “the electromagnetic dipole signal” (line 18). Are “a processing element” (line 7), and “a tracked distance measuring device” (line 11) different from or the same as those recited previously?
 	In claim 36, line 1, is the limitation “the joined or tiled photographs or images” the same as or different from that of recited previously?
 	In claim 39, line 1, should “further comprising” be -- wherein the --?
 	In claims 40 and 41, all in line 1, is “positional data” different from or the same as that of recited previously in claim 1?
 	Claims 2-5, 34-35 and 37-38 are rejected because they depend on the rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 34-41, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janky et al. (U.S. Pub. No. 2013/0195363).
As to claim 1, as best understood, Janky et al. discloses a geographic map updating system, comprising: a base map element (paragraph 0036), including a data representation of an area displaying features thereof; and an update element, comprising: a geographic feature identification element to identify geographic features coinciding with those of the base map element (paragraphs 0047, 0074); a position element for determining a position of the identified geographic features based on provided positional data (paragraphs 0054, 0055); a processing element for comparing “the base map element data” and “the update element data” to determine and generate an updated map (paragraphs 0057, 0062); and a non-transitory electronic data storage element for storing the base map element data, “update element data”, and “corresponding updated map data” (paragraphs 0045, 0062).
 	As to claim 2, Janky et al. discloses the position element (140) includes a global navigation satellite system receiver for providing the positional data to the position element (paragraphs 0035, 0042).  	As to claim 3, Janky et al. discloses the position element (140) includes an inertial navigation system for providing the positional data to the position element (paragraphs 0042).  	As to claim 4, Janky et al. discloses the position element (140) includes a rangefinder system for providing the positional data to the position element (paragraphs 0064, 0084).  	As to claim 5, Janky et al. discloses the base map element includes one or more satellite or other aerial photographic images, image tiles, or other feature regions organized so as to be joined together to represent all or a portion of the Earth's surface.

 	As to claim 35, Janky et al. discloses the base map element comprises a series of contiguous satellite and/or aerial photographs or images joined or tiled together to represent the Earth's surface.
 	As to claim 36, Janky et al. discloses “the joined or tiled photographs or images” form one or more image tiles of an area surrounding the geographic feature that is predefined or user defined or defined by machine algorithms.
 	As to claim 37, Janky et al. discloses the image tiles are seamlessly joined together.
 	As to claim 38, Janky et al. discloses the identified geographic features include one or more of manhole covers, identifiable street, sidewalk, or infrastructure elements.
 	As to claim 39, Janky et al. discloses “further comprising identifiable street or sidewalk or other infrastructure elements” include painted or otherwise human created marks such as the tip of a direction arrow painted on a street, and/or other elements along the Earth’s surface.
 	As to claim 40, Janky et al. discloses “positional data” includes a location having latitudinal and longitudinal world coordinates.
 	As to claim 41, Janky et al. discloses “positional data” includes orientation data.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Israni et al.		5,968,109	System and Method for Use and Storage of

 	Cherveny et al.	6,047,234	System and Method for Updating, Enhancing
 						or Refining a Geographic Database Using
 						Feedback.
 	Zimmer et al.   2010/0092045	System and Method for Airport Mapping
 						Database Automatic Change Detection.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/MINH N TANG/Primary Examiner, Art Unit 2867